DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 9/13/2022 is not in conformance with the Office's rules and regulations regarding claim amendments.  In particular, claim 42 has underlined portions (which indicates additions to the text) that were already part of the text that was added in the Amendment filed on 3/25/2022.  Also, all the portions of the text of claim 47 that were changed have not been indicated as being deleted or added.  In particular, the text of step C from claim 47 from the claim amendments filed on 3/25/2022 reads:

    PNG
    media_image1.png
    117
    737
    media_image1.png
    Greyscale

However, this portion of claim 47 has been amended to recite:

    PNG
    media_image2.png
    195
    734
    media_image2.png
    Greyscale

As can be seen, the references to insulating and conductive structures from the earlier version was change to insulating and conductive layers, respectively, in the later versions without any markings to indicate the change.  In an effort to continue prosecution, the amendments have been entered, but the Applicant should be mindful of the proper format for making amendments.

Information Disclosure Statement
The information disclosure statement filed 7/8/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Reference No. 1 under Non-Patent Literature Documents was not considered because no copy of such a document had been provided.  Indeed, no Notice of Allowance has issued in this present case, 17/193798.  
The information disclosure statement filed 7/8/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Reference No. 3 under Non-Patent Literature Documents was not considered because it is not in English, no English translation has been provided, and no concise explanation of relevance regarding this document has been provided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-51, 53-54, and 56-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “wherein the insulating portion and the conductive portion are cut together” in lines 18-19, but it is not clear if this recitation is referring to the step of “cutting, at an area of the second structure which has (i) an insulating section from the insulating layer and (ii) a conductive section from the conductive layer, to a predetermined length to form a third structure” of claims 30, line 6-10, the step of “producing a predetermined shape at a distal end of the third structure by at least one of cutting or grinding at least one end of the third structure so as to form the insertion arrangement which includes a conductive portion at or near at least one end of the insertion arrangement that is separated from the tubular hollow structure via an insulating portion of the insulating layer” of claim 30, lines 11-15, or is a new step. 
The verb “cut” in lines 18-19 suggests the step of lines 6-10, but the step of lines 6-10 does not refer to the insulating and conductive portions.  The step of lines 11-15 refers to the insulating and conductive portions, but gives the alternative actions of cutting or grinding.  The recitation of lines 18-19 is not explicitly referring to either the step of lines 6-10 or the step of 11-15 so it might be a new step, but it uses some of the same phraseology of both of the steps of lines 6-10 or lines 11-15.   The relationship among these recitation should be made clear.
Claims 31-46, 51, 53, and 57-58 are rejected by virtue of their dependence from claim 30.
Claim 47 recites “the conductive and insulating layers” in line 5 in which there is insufficient antecedent bases for these limitations in the claim.  Relatedly, it is not clear what relationship the insulating layer has with the insulating structure of claim 47 and what relationship the conductive layer has with the conductive structure of claim 47.  Clarification is required.
Claim 47 recites “wherein the insulating portion and the conductive portion are cut together” in lines 18-19, but it is not clear if this recitation is referring to the step of “cutting, at an area of the second structure which has (i) an insulating section from the insulating layer and (ii) a conductive section from the conductive layer, to a predetermined length to form a third structure, wherein an outer surface of the insulating section and an inner surface of the conductive section directly touch one another at the area” of claims 47, line 7-11, the step of “producing a predetermined shape at a distal end of the third structure by at least one of cutting or grinding at least one end of the third structure so as to form the insertion arrangement which includes a conductive portion at or near at least one end of the insertion arrangement that is separated from the tubular hollow structure via an insulating portion which is made of the insulating structure” of claim 47, lines 12-16, or is a new step. 
The verb “cut” in lines 18-19 suggests the step of lines 7-11, but the step of lines 7-11 does not refer to the insulating and conductive portions.  The step of lines 12-16 refers to the insulating and conductive portions, but gives the alternative actions of cutting or grinding.  The recitation of lines 18-19 is not explicitly referring to either the step of lines 7-11 or the step of 12-16 so it might be a new step, but it uses some of the same phraseology of both of the steps in lines 7-11 and lines 12-16.   The relationship among these recitation should be made clear.
Claims 48-50, 54, 56, and 59-60 are rejected by virtue of their dependence from claim 47.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 37-50, 53, 56-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0286507 (Paassilta)(previously cited), in view of U.S. Patent Application Publication No. 2015/0119674 (Fischell), and further in view of U.S. Patent Application Publication No. 2015/0374915 (Hyde)(previously cited).
Paassilta teaches a method for making an insertion arrangement, comprising: providing an insulating layer on a tubular hollow structure to form a first structure (providing the insulation layer 17 on the frame 15 of Paassilta), providing a conductive layer to the first structure to form a second structure (providing the electrode 16 on the insulation layer 17 of Paassilta), and forming a sharp distal tip (FIG. 4 of Paassilta).
Fischell teaches a multi-tubular structure of conductive layers (the electrode 117 and sensor tube 116) and an insulating layer (the layer 139) that is cut or grounded, rather than preformed, so as to form a sharp tip (paragraph 0200-0202 and 0212 of Fischell).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut or grind the multi-cylindrical structure of Paassilta to form the sharp edge tip, as suggested by Fischell, since (1) it is a simple substitution of one element (preformed) for another (cut or grounded) so as to obtain predictable results, and/or (2) it ensures the structure of Paassilta has the proper length and its tip has the proper shape.
Further, Hyde teaches a multi-cylindrical structure (the outer first hollow cylinder 200, the ring-shaped piece 212, and an inner second hollow cylinder 206 of Hyde; paragraph 0067 of Hyde).  The outer first hollow cylinder 200 may be made from an insulating material (plastic, glass, polymer, or ceramic; paragraph 0077 of Hyde).  The ring-shaped piece 212 may be made from stainless steel (paragraph 0284 of Hyde). The inner second hollow cylinder may be made of conductive material (stainless steel, metals, or alloys; paragraph 0093 of Hyde).  Further, Hyde discloses that the inner hollow cylinder is inserted in the outer hollow cylinder; and they are laser cut and ground to create a sharp edge tip (paragraph 0284 of Hyde).  Though Fischell discloses that a multi-tubular structure may be cut or ground to form the tip, Hyde teaches that both laser cutting and grinding may be used together.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to laser cut and grind the multi-cylindrical structure of Paassilta to form the sharp edge tip, as suggested by Fischell and Hyde, since (1) it is a simple substitution of one known element (only grinding or only cutting) for another (grinding and laser cutting) to obtain predictable results and/or (2) it permits more flexibility and fine-tuning machining when shaping the structure of the tip.
With respect to claim 30, the combination teaches or suggests a method for making an insertion arrangement, comprising:
a) providing an insulating layer on a tubular hollow structure to form a first structure (providing the insulation layer 17 on the frame 15 of Paassilta);
b) providing a conductive layer to the first structure to form a second structure which provides the conductive and insulating layers directly touching one another (providing the electrode 16 on the insulation layer 17 of Paassilta in which Fischell discloses that cutting and grinding such abutting layers is obvious);
c) cutting, at an area of the second structure which has (i) an insulating section from the insulating layer and (ii) a conductive section from the conductive layer, to a predetermined length to form a third structure (the cutting suggested by Fischell and Hyde), wherein an outer surface of the insulating section and an inner surface of the conductive section directly touch one another at the area (the outer surface of the insulation layer 17 directly touches the inner surface of the electrode 16 of Paassilta in which Fischell discloses that cutting and grinding such abutting layers is obvious); and
d) producing a predetermined shape at a distal end of the third structure by at least one of cutting or grinding at least one end of the third structure so as to form the insertion arrangement which includes a conductive portion at or near at least one end of the insertion arrangement that is separated from the tubular hollow structure via an insulating portion of the insulating layer (the grinding suggested by Fischell and Hyde to form the tip of FIG. 4 of Paassilta),
wherein the conductive portion is formed from the conductive layer, and the insulating portion is formed from the insulating layer (see FIG. 4 of Paassilta), and 
wherein the insulating portion and the conductive portion are cut together (the cutting of a multi-cylindrical structure suggested by Fischell and Hyde).
With respect to claim 37, the combination teaches or suggests that wherein procedures (a)-(c) are performed without masking and etching any of the first structure or the second structure (no masking or etching is mentioned in Paassilta).
With respect to claim 38, the combination teaches or suggests that the hollow tubular structure includes a stainless steel body (paragraph 0080 of Paassilta).
With respect to claim 39, the combination teaches or suggests that the hollow tubular structure is a needle (see FIG. 4 of Paassilta).
With respect to claim 40, the combination teaches or suggests that the hollow tubular structure is a cannula (see FIG. 4 of Paassilta).
With respect to claim 41, the combination teaches or suggests that the distal end is a tip of the insertion arrangement (see the distal tip in FIG. 4 of Paassilta).
With respect to claim 42, the combination teaches or suggests that the predetermined shape at the tip is a pointed shape tip (see the distal tip in FIG. 4 of Paassilta).
With respect to claim 43, the combination teaches or suggests that the producing of the predetermined shape at the distal end of the third structure is performed by grinding the distal end of the third structure (see the distal tip in FIG. 4 of Paassilta formed by the grinding suggested by Fischell and Hyde).
With respect to claim 44, the combination teaches or suggests that the insulating layer includes an insulating coating (the insulation layer 17 on the frame 15 of Paassilta formed by spraying; paragraph 0080 of Paassilta).
With respect to claim 45, the combination teaches or suggests that the conductive layer includes a conductive coating (the electrode 16 on the insulation layer 17 of Paassilta formed by spraying; paragraphs 0080-0081 of Paassilta).
With respect to claim 46, the combination teaches or suggests that at least one of procedures (a) or (b) are performed using at least one of spray coating, electrochemical deposition, vapor deposition or sputtering (paragraphs 0080-0081 of Paassilta).
With respect to claim 47, the combination teaches or suggests a method for making an insertion arrangement, comprising:
a) providing an insulating structure on a tubular hollow structure to form a first structure (providing the insulation layer 17 on the frame 15 of Paassilta);
b) providing a conductive structure to the first structure to form a second structure which provides the conductive and insulating layers directly touching one another (providing the electrode 16 directly on the insulation layer 17 of Paassilta in which Fischell discloses that cutting and grinding such abutting layers is obvious);
c) cutting, at an area of the second structure which has (i) an insulating section from the insulating layer and (ii) a conductive section from the conductive layer, to a predetermined length to form a third structure (the cutting suggested by Fischell and Hyde), wherein an outer surface of the insulating section and an inner surface of the conductive section directly touch one another at the area (the outer surface of the insulation layer 17 directly touches the inner surface of the electrode 16 of Paassilta in which Fischell discloses that cutting and grinding such abutting layers is obvious); and
d) producing a predetermined shape at a distal end of the third structure by at least one of cutting or grinding at least one end of the third structure so as to form the insertion arrangement which includes a conductive portion at or near at least one end of the insertion arrangement that is separated from the tubular hollow structure via an insulating portion which is made of the insulating structure (the grinding suggested by Fischell and Hyde to form the tip of FIG. 4 of Paassilta),
wherein the conductive portion is made of the conductive structure (see FIG. 4 of Paassilta), and 
wherein the insulating portion and the conductive portion are cut together (the cutting of a multi-cylindrical structure suggested by Fischell and Hyde).
With respect to claim 48, the combination teaches or suggests that the insulating structure includes an insulating coating (the insulation layer 17 on the frame 15 of Paassilta formed by spraying; paragraph 0080 of Paassilta).
With respect to claim 49, the combination teaches or suggests that the conductive structure includes a conductive coating (the electrode 16 on the insulation layer 17 of Paassilta formed by spraying; paragraphs 0080-0081 of Paassilta).
With respect to claim 50, the combination teaches or suggest that at least one of procedures (a) or (b) are performed using at least one of spray coating, electrochemical deposition, vapor deposition or sputtering (paragraphs 0080-0081 of Paassilta).
With respect to claim 53, the combination teaches or suggest that the second conductive layer covers the insulating layer at the at least one end of the insertion arrangement (see FIG. 4 of Paassilta).
With respect to claim 56, the combination teaches or suggest that the conductive structure covers the insulating structure at the at least one end of the insertion arrangement (see FIG. 4 of Paassilta). 
With respect to claim 57, the combination teaches or suggests that the insulating layer is provided to the tubular hollow structure by coating the insulating layer on the tubular hollow structure, and wherein the conductive layer is provided to the first structure by coating the conductive layer on the first structure (the insulation layer 17 on the frame 15 of Paassilta formed by spraying (paragraph 0080 of Paassilta) while (the electrode 16 on the insulation layer 17 of Paassilta formed by spraying (paragraphs 0080-0081 of Paassilta)).
With respect to claim 59, the combination teaches or suggests that the insulating layer is provided to the tubular hollow structure by coating the insulating layer on the tubular hollow structure, and wherein the conductive layer is provided to the first structure by coating the conductive layer on the first structure (the insulation layer 17 on the frame 15 of Paassilta formed by spraying (paragraph 0080 of Paassilta) while (the electrode 16 on the insulation layer 17 of Paassilta formed by spraying (paragraphs 0080-0081 of Paassilta)).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Fischell, and further in view of Hyde, and further in view of U.S. Patent Application Publication No. 2015/0351670 (Vanslyke)(previously cited), and further in view of U.S. Patent Application Publication No. 2005/0277829 (Tsonton)(previously cited).
Paassilta teaches that suitable materials for the insulation layer may include polymers, propylene, Teflon, and some ceramic coatings (paragraph 0080 of Paassilta).  Vanslyke teaches that polyimide is a suitable material (paragraph 00143 of Vanslyke).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyimide as the material for the insulation layer since it is a simple substitution for one known element for another to obtain predictable results and/or Paassilta teaches that polymers may be used and Vanslyke teaches one such polymer.
Tsonton teaches that applying polyimide involves heating the structure so as to drive off the solvent and cause partial cross-linking of polyimide (paragraph 0186 of Tsonton).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the polyimide material after application so as to remove impurities and improve cohesion of the polyimide layer.
With respect to claim 31, the combination teaches or suggests heating the first structure after procedure (a) so as to at least one of (i) remove all solvents from the first structure, or (ii) polymerize the insulating layer (the heating of Tsonton). 

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Fischell, and further in view of Hyde, and further in view of U.S. Patent Application Publication No. 2018/0296146 (Harttig)(previously cited).
Paassilta teaches that suitable materials for the insulation layer may include polymers (paragraph 0080 of Paassilta).  Paassilta further teaches that suitable materials for the conductive layer may include conductive polymers (paragraph 0081 of Paassilta).  Harttig teaches that applying polymer material involves heating the structure so as to drive off the solvent and cause cross-linking (paragraph 0096 of Harttig).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the polymer materials after application so as to remove impurities and improve cohesion.
With respect to claim 31, the combination teaches or suggests heating the first structure after procedure (a) so as to at least one of (i) remove all solvents from the first structure, or (ii) polymerize the insulating layer (the heating of Harttig). 
With respect to claim 32, the combination teaches or suggests heating the second structure after procedure (b) so as to at least one of (i) remove all solvents from the second structure, or (ii) polymerize the conductive layer (the heating of Harttig). 

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Fischell, and further in view of Hyde, and further in view of U.S. Patent No. 5,997,568 (Liu ‘568)(previously cited).
Paassilta teaches that suitable materials for the insulation layer may include polymers (paragraph 0080 of Paassilta).  Paassilta further teaches that suitable materials for the conductive layer may include conductive polymers (paragraph 0081 of Paassilta).   Liu ‘568 teaches that applying polymer material involves heating the structure so as to drive off the solvent and unreacted monomer (col. 6, lines 55-65 of Liu ‘568).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the polymer materials after application so as to remove impurities and improve cohesion.
With respect to claim 31, the combination teaches or suggests heating the first structure after procedure (a) so as to at least one of (i) remove all solvents from the first structure, or (ii) polymerize the insulating layer (the heating of Liu ‘568). 
With respect to claim 32, the combination teaches or suggests heating the second structure after procedure (b) so as to at least one of (i) remove all solvents from the second structure, or (ii) polymerize the conductive layer (the heating of Liu ‘568).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Fischell, and further in view of Hyde, and further in view of U.S. Patent Application Publication No. 2019/0328295 (Liu ‘295)(previously cited), and further in view of U.S. Patent No. 5,634,924 (Turkel)(previously cited).
Paassilta teaches that suitable materials for the insulation layer may include polymers, propylene, Teflon, and some ceramic coatings (paragraph 0080 of Paassilta).  Liu ‘295 teaches that a dielectric ink is a suitable material (paragraphs 0041 and 0060-0061 of Liu ‘2951).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dielectric ink of Liu ‘295 as the material for the insulation layer since it is a simple substitution for one known element for another to obtain predictable results.
Turkel teaches that spraying is a suitable process for applying ink (col. 3, lines 21-34 of Turkel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spraying for applying the dielectric ink since it is a simple substitution for one known element for another to obtain predictable results.
With respect to claim 33, the combination teaches or suggests that the insulating layer is an insulating ink (the dielectric ink for the insulation layer 17 of Paassilta), and wherein the first structure is formed by spraying the insulating ink on the tubular hollow structure (providing the insulation layer 17 and the electrode 16 on the frame 15 of Paassilta using spraying; see col. 3, lines 21-34 of Turkel).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Fischell, and further in view of Hyde, and further in view of U.S. Patent Application Publication No. 2010/0204560 (Salahieh)(previously cited), and further in view of Turkel.
Paassilta teaches that suitable materials for the conductive layer may include gold, platinum, platinum-iridium, or conductive polymers (paragraph 0081 of Paassilta).  Salahieh teaches that polyurathene-based silver loaded ink is a suitable material and a substitute for gold (paragraph 0098 of Salahieh2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyurathene-based silver loaded ink as the material for the conductive layer since it is a simple substitution for one known element for another to obtain predictable results.
Turkel teaches that spraying is a suitable process for applying conductive ink (col. 3, lines 21-34 of Turkel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spraying for applying the polyurathene-based silver loaded ink since it is a simple substitution for one known element for another to obtain predictable results and/or a method of applying the conductive ink is required and Turkel teaches on such method.
With respect to claim 34, the combination teaches or suggests that the conductive layer is a conductive ink (the polyurathene-based silver loaded ink for the electrode 16 of Paassilta), and wherein the second structure is formed by spraying the conductive layer on the first structure (providing the electrode 16 on the insulation layer 17 of Paassilta using spraying; see col. 3, lines 21-34 of Turkel).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Fischell, and further in view of Hyde, and further in view of Vanslyke.
Paassilta teaches that suitable materials for the insulation layer may include polymers, propylene, Teflon, and some ceramic coatings (paragraph 0080 of Paassilta).  Vanslyke teaches that polyimide is a suitable material (paragraph 00143 of Vanslyke).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyimide as the material for the insulation layer since it is a simple substitution for one known element for another to obtain predictable results and/or Paassilta teaches that polymers may be used and Vanslyke teaches one such polymer.
With respect to claim 35, the combination teaches or suggests that the insulating layer includes an insulating polyimide coating (the polyimide material for the insulation layer 17 of Paassilta).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Fischell, and further in view of Hyde, and further in view of U.S. Patent Application Publication No. 2015/0216442 (Lavy)(previously cited).
Paassilta teaches that suitable materials for the conductive layer may include gold, platinum, platinum-iridium, or conductive polymers (paragraph 0081 of Paassilta).  Lavy teaches that silver is a suitable material and a substitute for gold (paragraph 0088 of Lavy3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silver as the material for the conductive layer since it is a simple substitution for one known element for another to obtain predictable results.
With respect to claim 36, the combination teaches or suggests that the conductive layer includes a silver conductive coating (the silver material for the electrode 16 of Paassilta).

Claims 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Fischell, and further in view of Hyde, and further in view of U.S. Patent No. 3,313,293 (Chesebrough)(previously cited), and further in view of U.S. Patent Application Publication No. 2009/0171304 (Cao)(previously cited).
Paassilta shows how the electrodes 15, 16, and 18 are exposed at the proximal end, but not how they are connected to the measuring circuit. Chesebrough teaches that wires are connected to an exposed surface of conductive layers (FIG. 1 of Chesebrough).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wires connected to the exposed surfaces of the conductive layers since a configuration of connection is required and Chesebrough teaches one such configuration and/or it is a simple substitution of one known element for another to obtain predictable results.
Cao discloses the use of solder or welding to connect a wire for connection to an analysis system (paragraph 0030 of Cao).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use solder or welding to connect the wires to the exposed conductive surface since a method of connection is required and Cao teaches one such method and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 51, the combination teaches or suggests permanently connecting an outer surface of a portion of the tubular hollow structure to an electrical connector which provides an electrical connection to the insertion arrangement (soldering the wire of the combination to the exposed portion of the electrode 16 or the frame 15 of Paassilta), wherein the outer surface of the portion (i) faces away from an inner lumen of the tubular hollow structure, and (ii) is externally uncovered by the insulating structure and the conductive layer (the exposed portion of the electrode 16 or the frame 15 of Paassilta), and wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion arrangement (the wire connects only to the exposed portion of the electrode 16 or the frame 15 of Paassilta).
With respect to claim 54, the combination teaches or suggests permanently connecting an outer surface of a portion of the tubular hollow structure to an electrical connector which provides an electrical connection to the insertion arrangement (soldering the wire of the combination to the exposed portion of the electrode 16 or the frame 15 of Paassilta), wherein the outer surface of the portion (i) faces away from an inner lumen of the tubular hollow structure, and (ii) is externally uncovered by the insulating structure and the conductive structure (the exposed portion of the electrode 16 or the frame 15 of Paassilta), and wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion arrangement (the wire connects only to the exposed portion of the electrode 16 or the frame 15 of Paassilta).

Claims 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Fischell, and further in view of Hyde, and further in view of WO 2018/175348 (Ganapathy)(cited by Applicant), and further in view of U.S. Patent No. 4,566,183 (Bloom).
Paassilta shows how the electrodes 15, 16, and 18 are exposed at the proximal end, but not how they are connected to the measuring circuit. Ganapathy teaches that connectors 68 can be connected to the exposed proximal end of the elongated probes for connection to sockets for a measuring and computing module 22 (paragraph 0064-0065 and FIGS. 2 and 5 of Ganapathy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use connectors 68 connected to exposed proximal ends of the conductive layers since a configuration of connection is required and Ganapathy teaches one such configuration and/or it is a simple substitution of one known element for another to obtain predictable results.
Ganapathy teaches that connectors 68 are connected to the exposed proximal end of the elongated probes for connection to sockets for a measuring and computing module 22 (paragraph 0064-0065 and FIGS. 2 and 5 of Ganapathy). Bloom teaches that the distal ends of the wires are joined to the exposed circumferential proximal portions of elongated electrodes (FIG. 1 and col. 4, lines 13-22 of Bloom).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the distal end of the wires of the connectors 68 of Ganapathy to the exposed circumferential proximal portions of the conductive layers, as suggested by Bloom, since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 58, the combination teaches or suggests integrally connecting an electrical connector to the tubular hollow structure (the connector of Ganapathy is attached to the exposed portion of the frame 15 of Paassilta via the distal connection suggested by Bloom), wherein the electrical connector extends radially outward and provides an electrical connection to the insertion apparatus (the distal ends of the wires joined to the exposed circumferential proximal portions as suggested by Bloom extend radially outward), and wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion apparatus (the connector of Ganapathy).
With respect to claim 60, the combination teaches or suggests integrally connecting an electrical connector to the tubular hollow structure (the connector of Ganapathy is attached to the exposed portion of the frame 15 of Paassilta via the distal connection suggested by Bloom), wherein the electrical connector extends radially outward and provides an electrical connection to the insertion apparatus (the distal ends of the wires joined to the exposed circumferential proximal portions as suggested by Bloom extend radially outward), and wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion apparatus (the connector of Ganapathy).

Response to Arguments
The Applicant’s arguments filed on 9/13/2022 have been fully considered.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In view of the Applicant’s amendments filed on 9/13/2022, the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph that were necessitated by the claim amendments filed on 9/13/2022.
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
In view of the Applicant’s amendments filed on 9/13/2022, the claim rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn.
Prior art rejections
The Applicant’s arguments are rendered moot in view of the new grounds of rejections based on Fischell and Hyde.
The Applicant asserts:

    PNG
    media_image3.png
    759
    744
    media_image3.png
    Greyscale

The new reference of Fischell teaches a multi-tubular structure of conductive layers (the electrode 117 and sensor tube 116) and an insulating layer (the layer 139) that is cut or grounded, rather than preformed, so as to form a sharp tip (paragraph 0200-0202 and 0212 of Fischell).  These layers are abutting directly against each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut or grind the multi-cylindrical structure of Paassilta to form the sharp edge tip, as suggested by Fischell, since (1) it is a simple substitution of one element (preformed) for another (cut or grounded) so as to obtain predictable results, and/or (2) it ensures the structure of Paassilta has the proper length and its tip has the proper shape.
Further, Hyde teaches a multi-cylindrical structure (the outer first hollow cylinder 200, the ring-shaped piece 212, and an inner second hollow cylinder 206 of Hyde; paragraph 0067 of Hyde).  The outer first hollow cylinder 200 may be made from an insulating material (plastic, glass, polymer, or ceramic; paragraph 0077 of Hyde).  The ring-shaped piece 212 may be made from stainless steel (paragraph 0284 of Hyde). The inner second hollow cylinder may be made of conductive material (stainless steel, metals, or alloys; paragraph 0093 of Hyde).  Further, Hyde discloses that the inner hollow cylinder is inserted in the outer hollow cylinder; and they are laser cut and ground to create a sharp edge tip (paragraph 0284 of Hyde).  
Though Fischell discloses that a multi-tubular structure (in which the layers are abutting against each other) may be cut or ground to form the tip, Hyde teaches that both laser cutting and grinding may be used together.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to laser cut and grind the multi-cylindrical structure of Paassilta to form the sharp edge tip, as suggested by Fischell and Hyde, since (1) it is a simple substitution of one known element (only grinding or only cutting) for another (grinding and laser cutting) to obtain predictable results and/or (2) it permits more flexibility and fine-tuning machining when shaping the structure of the tip.
In sum, the idea of cutting or grinding a multi-tubular structure in which the tubular layers are abutting against each other is not new, as evinced by Fischell.  The idea of using both cutting and grinding is not new as evinced by Hyde.  Though Hyde might not suggest that its layers are abutting against each other, Fischell does. 
The Applicant asserts that one of ordinary skill in the art would not have looked in the art of Hyde, due to its use of multiple cylinders when starting with the multi-coated layered structure of Paassilta. The Examiner respectfully disagrees.  Paassilta, Hyde, and Fischell are all in the field of medical needle fabrication.  The combination relates to the formation of a sharp point, a feature of which they all have.  Thus, the teachings of the three references are pertinent to each other.  The assertion that coated layers forming a needle and distinct cylinders forming a needle are so vastly different that standard machining practices for forming the distal tip of the needle would be applicable to one and not the other is not supported by evidence.
The Applicant asserts that Paassilta uses a preformed needle.  However, Fischell teaches that cutting or grinding (and Hyde suggests both) is a suitable substitution to preformed structures.
In response to the Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to Harttig, Liu ‘568, Turkel, and Salahieh, the Applicant asserts that these references do not teach a tubular hollow structure.  However, Paassilta is the reference teaching this feature.  Harttig is merely relied upon to teach that applying polymer material involves heating the structure so as to drive off the solvent and cause cross-linking (paragraph 0096 of Harttig).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the polymer materials after application so as to remove impurities and improve cohesion. Liu ‘568 merely is relied upon to teach that applying polymer material involves heating the structure so as to drive off the solvent and unreacted monomer (col. 6, lines 55-65 of Liu ‘568).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the polymer materials after application so as to remove impurities and improve cohesion.  Turkel merely is relied upon to teach that spraying is a suitable process for applying ink (col. 3, lines 21-34 of Turkel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spraying for applying the dielectric ink since it is a simple substitution for one known element for another to obtain predictable results.  Salahieh merely is relied upon to teach that polyurathene-based silver loaded ink is a suitable material and a substitute for gold (paragraph 0098 of Salahieh).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyurathene-based silver loaded ink as the material for the conductive layer since it is a simple substitution for one known element for another to obtain predictable results.
Also, Turkel merely is relied upon to teach that spraying is a suitable process for applying ink (col. 3, lines 21-34 of Turkel) while Liu ‘295 teaches that a dielectric ink is a suitable material (paragraphs 0041 and 0060-0061 of Liu ‘295).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spraying for applying the dielectric ink since it is a simple substitution for one known element for another to obtain predictable results.  The Applicant’s analysis that Turkel is teaching away from proposed combination is not commensurate with the rejection since the Applicant’s analysis fails to look at the rejection and the references it relies upon as a whole.
With respect to claims 57-60, the new claims are rejected over the prior art, as presented above.  The subject matter of claims 57-60 does not exactly mirror the allowed subject matter from the parent application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 0130 of U.S. Patent Application Publication No. 2016/0066894 (previously cited) and paragraphs 0016, 0033, 0051, 0053-0054, 0063, and 0065 of U.S. Patent Application Publication No. 2018/0140278 (previously cited) disclose this as well.
        2 Paragraphs 0034, 0038-0039, 0048 of U.S. Patent Application Publication No. 2014/0228838 (previously cited); paragraph 0130 of U.S. Patent Application Publication No. 2016/0066894 (previously cited); and paragraphs 0016, 0033, 0051, 0053-0054, 0063, and 0065 of U.S. Patent Application Publication No. 2018/0140278 (previously cited) disclose this as well.
        3 Paragraph 0055 of U.S. Patent Application Publication No. 2017/0172618 (previously cited) discloses this as well.